PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GROUPON, INC.
Application No. 16/579,716
Filed: 23 Sep 2019
Patent No. 11,194,821 
Issued: 7 Dec 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 058407/537897


This is a redetermination of the patent term adjustment in response to the “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STEMENT UNDER 37 CFR 1.704(d)”, filed January 10, 2022.

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On December 7, 2021, the instant application issued as Patent No. 11,194,821, with a patent term adjustment of 0 days.  The Office determined a patent term adjustment of 0 days based upon 128 days of “A” delay, reduced by 150 days of Applicant delay.  Patentee timely filed the instant application for patent term adjustment within two months of the issue date.
  
Discussion

37 CFR 1.704(d)(1) states, in part:


A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...
(i)  Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement….



A review of the Information Disclosure Statement (IDS) filed on August 12, 2021 reveals that it contained a 37 CFR 1.704(d) statement.  In light of 37 CFR 1.704(d)(1)(i), no Applicant delay should have been assessed for this IDS (the Office had assessed 118 days of Applicant delay).  

Overall PTA Calculation

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X
	
USPTO’s Calculation:				
	                         
 128 + 0 + 0 – 0 –32 = 96

Conclusion

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by ninety-six (96) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enc:  draft Certificate of Correction 




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,194,821
		DATED            :  December 7, 2021   
		INVENTOR(S) :  Gregory et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 0 days.

      Delete the phrase “by 0 days” and insert – by 96 days--